327 F.2d 492
TEXAS MENHADEN COMPANY, Appellant,v.Joe BIBBS, Appellee.
No. 20873.
United States Court of Appeals Fifth Circuit.
January 29, 1964.

James S. Fuller, Fuller & Fuller, Port Arthur, Tex., for appellant.
Woodson E. Dryden, Beaumont, Tex., for appellee.
Before TUTTLE, Chief Judge, and HUTCHESON and GEWIN, Circuit Judges.
PER CURIAM.


1
The chief contention on this appeal is that error was committed by the trial court in giving instructions on unseaworthiness. A careful review of the record fails to convince us that substantial or fundamental error was committed.


2
The judgment is affirmed.